Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Examiner’s Comments
Intended Use
The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art.  See MPEP 2103 I C, “… Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use….” 
	Claims 1, 8, and 15, recite “...for storing a digital abstract of operation information to a blockchain”, “...for authentication against the operation information”
	Claims 3, 10, and 17, recite “...for storage in the blockchain”

Non-Functional Descriptive Material
4.	The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system; and/or the non-transitory 
Claims 3, 10, and 17, recites “...wherein the operation information includes 
transaction information of the transaction and one or more of: the digital abstract of the identity information, the identity information, and the blockchain transaction identification associated with the digital abstract of the identity information.”
Claims 6, 13 and 20, recites “...wherein the digital abstract of the operation 
Information comprises a hash value of the operation information”
Claims 7 and 14, recites “...wherein: the operation information comprises
transaction information of the transaction”


Optional Language / Contingent Limitations
5.	The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2103 I C, 2111.04.  
	Claim 2, recites “in response to determining that the generated digital abstract of the audit data is consistent with the retrieved digital abstract of the operation information, determining that the audit data is authentic; and in response to determining that the generated digital abstract of the audit data is inconsistent with the retrieved digital abstract of the operation information, determining that the audit data is unauthentic”
	Claim 3, recites “in response to a login, generating a digital abstract…”

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
8.	In the instant case, claims 1-7 are directed to a method, claims 8-14 directed to a system and claims 15-20 directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) are directed to an authentication transaction, which is an abstract
idea. Specifically, the claims recite the steps of “obtaining a... transaction identification...”, “obtaining audit data for authentication against the operation information”, “generating... abstract of the audit data”, “retrieving... abstract of the operation information from...”, “determining authenticity of the audit data by verifying the generated... abstract of the audit data against the retrieved... abstract of the operation information” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim(s) involve an authentication transaction, receiving a transaction data and audit data, verify the authenticity of the data and then complete the transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
9.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a blockchain, and a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
10.	With respect to “a blockchain contract” they do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
11.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of an authentication system, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of an authentication transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
12.	Dependent claims 2-7, 9-14 and 16-20 further describe the abstract idea of performs the steps or functions of an authentication transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 112

         13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
15.	Claims 4, 11 and 18 recites “causing the one or more...”, “...initiate a 
Blockchain transaction...”
	The Specification does not provide the algorithm or steps/procedure for
performing these function “causing”, “initiate” in sufficient detail so that one of 
ordinary skill in the art would understand how the inventor intended them to be
performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV. 
16.	Dependent claims 5, 12 and 19 are also rejected since they depend on 
claims 4, 11 and 18, respectively.

Broader than the Specification
17.	The following claim recites limitation wherein the Specification does not provide support for the full breadth of the claims.  (MPEP 2163 (II) (A) (3) (a) (ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005))
	Claim 1 recite “a computer-implemented authentication method comprising: 
“obtaining a blockchain...”; “obtaining audit data...”; “generating...”; “retrieving...”;
“determining...” The claims are silent what executes the method steps of “obtaining a
 blockchain...”; “obtaining audit data...”; “generating...”; “retrieving...”; “determining...”
18.	Dependent Claims 2-7 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 112
19.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

20.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid
Katz
21.	Claim 11 is directed to “an authentication system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising” claim 18 is directed to “a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising” However, claims 11 and 18 also recites acts by a user or entity that is not part of the device (e.g. “…the one or more nodes . . . to deploy the blockchain contract”).
Therefore, the claim is indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed structure (e.g. one or more processors and one or more non-transitory computer-readable memories), or when the entity performs the recited act. See MPEP 2173.05(p) II; In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).

Unclear Scope
22.	Claims 1, 8 and 15 recites “determining authenticity of the audit data by verifying the generated digital abstract of the audit data against the retrieved digital abstract of the operation information.” However, because the “audit data” and the “operation information” are two different items of data, the abstract generated based on each of these would also be different. This limitation is unclear because the abstract of one data item (“audit data”) would not be able to verify an abstract of another data item (“operation information”) because these would not match. Therefore, the scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))). 
Claims 2, 9 and 16 recites “in response to determining that the generated digital abstract of the audit data is consistent with the retrieved digital abstract of the operation information, determining . . .” and “in response to determining that the generated digital abstract of the audit data is inconsistent with the retrieved digital abstract of the operation information, determining that the audit data is unauthentic.” The claims do not recite steps in which the digital abstract of the audit data is determined to be consistent with the retrieved digital abstract of the operation information and determined to be inconsistent with the retrieved digital abstract of the operation information. Therefore, acts performed in response to these determination would also not occur.
 Therefore, the scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
Claim 8 recites “configured with instructions executable by the one or more processors.” It is unclear whether “configured with instructions” describes the authentication system, processors, or memories. Therefore, the scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
23.	Dependent claims 2-7, 9-14 and 16-20 are also rejected since they depend on claims 1, 8 and 15, respectively.

Claim Rejections - 35 USC § 102
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25.	Claims 8-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Armin Ebrahimi, (US 2018/0308098 A1).

26.	Claim 8, is directed to “an authentication system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising” However, the language “configured with instructions executable” recites the intended use of the system and instructions. Prior art only needs to teach a memory and a processor. Therefore the remaining limitation of the claim are directed to intended use (see MPEP 2103 (I) (C), 2114 (IV)), intended use will not differentiate the claims from the prior art. As Ebrahimi teaches a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations (¶¶ [0098], [0102]-[0104]), is sufficient in art. Claim 15, “configured with instructions executable” recites the intended use of the medium and instructions. Therefore the remaining limitation of the claim are directed to intended use (see MPEP 2103 (I) (C), 2114 (IV)), intended use will not differentiate the claims from the prior art. As Ebrahimi teaches a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations (¶¶ [0098], [0102]-[0104]), is sufficient in art. 
27.	Dependent claims 9-14 and 16-20 are also rejected since they depend on the intended use language of claims 8 and 15, respectively.

28.	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Armin Ebrahimi, (US 20180308098 A1). 

29.	Regarding claims 1, 8 and 15, Ebrahimi, teaches a method, system and a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations (¶¶ [0098], [0102]-[0104]) comprising:
obtaining a blockchain transaction identification of a blockchain transaction for
storing a digital abstract of operation information to a blockchain (Fig. 4c step 471, 472, ¶¶ [0082]). 
obtaining audit data for authentication against the operation information (Fig. 4c step 471, 472 “user generated data (UGD)”, ¶¶ [0030], [0082]). 
generating a digital abstract of the audit data (Fig. 4c step 472-474 “Hash.UGD”, ¶¶ [0082]). 
retrieving the digital abstract of the operation information from the blockchain 
according to the obtained blockchain transaction identification (Fig. 4c step 474 “signed.hash.UGD”, ¶¶ [0082]), and 
determining authenticity of the audit data by verifying the generated digital 
abstract of the audit data against the retrieved digital abstract of the operation information (Fig. 4c step 474, ¶¶ [0082]).

30. 	Regarding claims 2, 9 and 16, Ebrahimi, teaches a method, system and a non-transitory computer-readable storage medium comprising, wherein determining the authenticity of the audit data by verifying the generated digital abstract of the audit data against the retrieved digital abstract of the operation information comprises: 
in response to determining that the generated digital abstract of the audit data is
 consistent with the retrieved digital abstract of the operation information, determining that the audit data is authentic (Fig. 4c step 474, ¶¶ [0082]), and 
in response to determining that the generated digital abstract of the audit data is
inconsistent with the retrieved digital abstract of the operation information, determining that the audit data is unauthentic (¶¶ [0048], [0050]).

31.	Regarding claims 3, 10 and 17, Ebrahimi, teaches a method, system and a non-transitory computer-readable storage medium comprising, before obtaining the audit data, further comprising: 
in response to a login, generating a digital abstract of identity information for the
login (Fig. 1A step 114-130, ¶¶ [0026]-[0030]). 
transmitting the digital abstract of the identity information to one or more nodes of the blockchain for storage in the blockchain (¶¶ [0029]-[0030]).
obtaining a blockchain transaction identification associated with the digital abstract of the identity information (¶¶ [0029]-[0031]). 
executing the transaction (¶¶ [0097]).  
generating the digital abstract of the operation information, wherein the operation information includes transaction information of the transaction and one or more of: the digital abstract of the identity information, the identity information, and the blockchain transaction identification associated with the digital abstract of the identity information (“(UGD)”, ¶¶ [0076], [0082]), and 
transmitting the digital abstract of the operation information to one or more nodes of the blockchain for storage in the blockchain (¶¶ [0030]-[0031], [0082]).

32.	Regarding claims 5, 12 and 19, Ebrahimi, teaches a method, system and a non-transitory computer-readable storage medium comprising, wherein: 
generating the digital abstract of the audit data comprises generating the digital 
abstract of the audit data based on the cryptographic process used for generating the digital abstract of the operation information (“Hash.UGD”, Fig. 4c step 474, ¶¶ [0082]).

33.	Regarding claims 6, 13 and 20, Ebrahimi, teaches a method, system and a non-transitory computer-readable storage medium comprising, wherein the digital abstract of the operation information comprises a hash value of the operation information (“signed.hash.UGD”, Fig. 4c step 474, ¶¶ [0082]).

34.	Regarding claims 7, and 14, Ebrahimi, teaches a method, system and a non-transitory computer-readable storage medium comprising, wherein: the operation information comprises transaction information of the transaction (¶¶ [0030], [0082]).

Claim Rejections - 35 USC § 103
35.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armin Ebrahimi, (US 20180308098 A1) in view of Reddy et al., (US 20190303541 A1).
37.	With respect to claims 4, 11 and 18, Ebrahimi, teaches a method, system and a non-transitory computer-readable storage medium comprising, as disclosed above in claim 3. Furthermore, Ebrahimi discloses wherein transmitting the digital abstract of the operation information to one or more nodes of the blockchain for storage in the blockchain comprises: 
writing the digital abstract of the operation information and a cryptographic 
process used for generating the digital abstract of the operation information into a blockchain “...” (¶¶ [0030], [0082]), and 
causing the one or more nodes to initiate a blockchain transaction to deploy the blockchain contact (¶¶ [0030], [0082]).
Ebrahimi did not explicitly disclose “...blockchain contract...”
However, Reddy et al., discloses “...blockchain contract...” (“smart contract” Abstract, Fig. 13 ¶¶ [0018], [0078]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the writing the operation information to a blockchain (¶¶ [0030], [0082]) of Ebrahimi in view of Reddy in order to have the trust record established by a smart contract in a blockchain (¶¶ [0018], [0078]).

Conclusion
38. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685